PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,647,924
Issued: January 19, 2010
Application No. 12/058,460
Filed: 28 Mar 2008
For: SYSTEM FOR SUPPORTING ENERGY CONVERSION MODULES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed April 29, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on January 19, 2018 for failure to pay the 7.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. A statement and explanation of unintentional delay accompany the petition. The required maintenance fee and petition fee are acknowledged.

In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions